Per Curiam.

The paper cannot be admitted in evidencp.' When a title to real estate, is defeated by operation of law, the statute, must be strictly pursued.
The object of the act in directing that the return of the assessment by the selectmen should be made to the Treasurer, is important and obvious. It is to. give notice to non-resident owners of the precise amount of the demand which is made upon their lands for the purposes of government, in order that they might not be divested of their lands through mistake or ignorance: Perhaps no government has been more careful in this respect than that of Vermont. The whole tenor of this act exhibits a marked attention to rights of the land owners.
It levies a tax of one halfpenny per acre on all the lands in the State for a great and beneficial purpose, no less than to raise the sum to be paid to the State of New-York, agreed upon by the several State commissioners for the final adjustment of certain controversies w'hich had unhappily arisen between this and that’ highly respectable State. The act passed November 3d, 1791, but the tax was to be collected and paid into the treasury by the 1st day of January, 1794. The State Treasurer is .directed between the 1st of October and the 1st of November, 1792, to issue his warrant to the first constable of each or*307ganized town in the State to- collect the tax in their towns respectively. Upon the receipt of the warrant the constable is to give notice to the selectmen of the town, who, before the 1st of March, 1793, are to make out and deliver to the constable a rate-bill containing a list of all the lands in such town held in severalty, and the number of acres contained in each lot, and the range in which it lies, or the division to which it was drawn or pitched, and the tax to be paid on the same; and if there be undivided land in such town, the selectmen shall, under their oath of office, make an estimate of the quantity of the land so undivided, to the best of their judgment, which, together with the other lands in said town, they shall form into one general list, and return an attested copy thereof, on or before the 1st of November, 1793, to the Treasurer of the State; and if the tax should not be paid by the 1st September, 1793, the collector was to proceed to advertise in all the public newspapers in the State, six weeks successively, the sum assessed to each person, the place where the same would be received, and, in case of delinquency, the place where- and the time when the same would be sold; and in twenty days after such publication, the collector, ón non-payment might proceed to vend the land.
The return was to be made to the Treasurer’s office-, not merely as a direction to that officer in his duty, but the Treasurer’s office was to serve ap a public place of deposit for' the assessments. That" .before the publication in the newspapers, the selectmen’s return of the assessment might be resorted to by the land owners to learn the amount of their several taxes; and it might at all times serve as a check *308upon the collector, that he might not collect a larger sum than legally assessed.
This general list must ascertain all the lands in such town held m severalty, and the number of acres contain- and.^h^range and^the divi-’ sion to which it was drawn or pitched, and the tax to be paid on the same.
Elnathan Keyes, for plaintiff.
W. C. Harrington, for defendant.
The Court consider the paper offered in evidence {-0 ]3e defective in substance also. The general terms ” jn which the assessment is made out, does not an- . . ,. . . . , swer the beneficial requirements oi the act, which are to enable every land owner to know the precise sum he has to render to the government, and to enable ^ra to correct the collector in any departure from official duty.
it is therefore the opinion of the Court, that the paper adduced by fhe plaintiff cannot be read to the Jury.
Tyler, Judge, hesitante as to the first exception. •
Plaintiff nonsuited.